Citation Nr: 0014846	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-18 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Eligibility for recognition of veteran status for purpose of 
receiving VA disability benefits.  


REPRESENTATION

Appellant represented by:	James T. Jackson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the VA Regional Office (RO) in Los Angeles, California, which 
denied the appellant's claim of entitlement to service 
connection for hearing loss.  The appellant appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review. 

The issue was originally stated as service connection for 
hearing loss.  However, it is readily apparent that the 
appellant must first establish himself a proper claimant, 
that is, as being a veteran.  If due to acoustic trauma he 
suffered a hearing loss or a preexisting hearing loss 
increased in severity during a period of active duty for 
training (ACDUTRA) or during a period of inactive duty 
training (INACDUTRA), he satisfies the requirement of 
recognition as a veteran for VA benefits.  

The appellant served in the Air National Guard from June 1969 
to December 1996.  He had ACDUTRA from August to December 
1969.  Specific periods of ACDUTRA or INACDUTRA during the 
period between January 1970 and December 1996 have not been 
verified.  However, the appellant's case has not been 
developed on the basis of a claim by the appellant that he 
sustained a hearing loss due to acoustic trauma during a 
specific period of ACDUTRA or INACDUTRA or that such a 
hearing loss was aggravated during a specific period of 
ACDUTRA or INACDUTRA.  Rather, the appellant has pursued his 
claim on the basis that his entire time as a member of the 
Air National Guard constitutes military service for purposes 
of veteran status and eligibility for VA benefits.

In its denial of the claim and the statement and supplemental 
statement of the case, both the appellant and his attorney 
have received the applicable law and regulations and have 
been given every opportunity to present the case, so that 
there has been no denial of due process in the Board's 
decision to restate the issue.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).


FINDINGS OF FACT

1.  The appellant did not serve on active duty.

2.  The appellant served a member of the Air National Guard, 
but does not identify a specific period of ACDUTRA or 
INACDUTRA during which he suffered a hearing loss due to 
noise exposure.  


CONCLUSION OF LAW

The appellant has not achieved the status of a claimant for 
service eligibility requirements and may not be considered a 
veteran for purposes of VA benefits.  38 U.S.C.A. §§ 101, 
106, 5107, (West 1991); 38 C.F.R. §§ 3.1, 3.6, 3.203, 3.303 
(1999); See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991), 
Laruan v. West, 11 Vet. App. 80, 85 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that service connection is warranted 
for bilateral hearing loss because he developed hearing loss 
from exposure to jet-engine noise at a military air base.  He 
maintains that he was employed as a Federal Government, 
civilian, employee of the California Air National Guard at 
military air base and that for several years he worked in an 
office at the base that was adjacent to a commercial jet-
engine test cell that contained jet engines that ran on a 
daily basis no more than 200 to 300 yards from where he 
worked.  He argues that service connection is warranted 
because his entire period of time spent as a member of the 
California Air National Guard at the air base constitutes 
either active duty, ACDUTRA, or INACDUTRA, and qualifies him 
for VA disability benefits.  

In his correspondence and at his hearing before a Hearing 
Officer of the RO and the hearing before the undersigned 
Board Member, the appellant argued that his hearing loss 
developed over time, 27 years, due to cumulative exposure to 
noise.  His attorney maintains that the appellant met more 
than the minimum training and duty requirements during his 27 
years, and under the law and regulations he had military 
service entitling him to the various presumptions, including 
38 U.S.C.A. § 1154 pertaining to time, place, and 
circumstances of service.  The representative points out that 
National Guard members are entitled to the same benefits as 
army and air force members and that active duty, active duty 
for training, and inactive duty training all constitute 
active duty.  

The appellant testified that he had exposure to noise during 
periods of his training, but it is clear, at least at this 
time, that he and his attorney are pursuing the present claim 
not on the basis of a specific injury or exposure during a 
specified time of ACDUTRA or INACDUTRA, but many exposures 
during the entire time of his service in the National Guard.  
After reviewing the claims folder and the development of the 
appellant's claim, the Board will confine its decision to the 
sole issue raised by the appellant and his attorney in this 
case:  whether the appellant meets the basis eligibility 
provisions for recognition as a veteran entitling him to VA 
benefits for a hearing loss suffered while he was a member of 
the Air National Guard.

A person claiming benefits under laws administered by the 
Secretary of Veterans Affairs (Secretary) must achieve the 
status of claimant before an obligation arises to determine 
whether a claim is well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991).  A person who does not attain the status of claimant 
has not submitted a claim.  Sarmiento v. Brown, 7 Vet. App. 
80, 83 (1994).

The term "veteran" means "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable." 
38 U.S.C.A. § 101(2) (West 1991).

The term, active military, naval, or air service, includes 
active duty, a period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
INACDUTRA during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(22), (23), (24); 38 C.F.R. § 3.6(a).  
See generally Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  ACDUTRA means full-time duty in the Armed Forces 
performed by Reserves for training purposed.  38 C.F.R. § 
3.6(c).  INACDUTRA means duty (other than full-time duty) 
prescribed for Reserves by the Secretary concerned under 
37 U.S.C. § 206.  38 C.F.R. § 3.6(d).

Since, for individuals who did not serve on active duty, it 
requires a disability or death from a disease or injury 
incurred or aggravated in line of duty to transform a period 
of ACDUTRA into active military, naval, or air service, it 
follows that "an individual who has served on active duty 
for training must establish a service-connected disability in 
order to achieve veteran status and to be entitled to 
compensation."  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

Once a claimant has carried his or her initial burden of 
establishing "veteran status" or that the person upon whose 
military service the claim is predicated has "veteran 
status," he or she is entitled to compensation for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
active military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Where a 
claimant's injury was not incurred while serving on active 
duty, ACDUTRA, or INACDUTRA, disability due to such injury is 
not service-connected.  Cf. Venturella v. Gober, 10 Vet. 
App. 340 (1997). 

The VA's duty to assist, as established in 38 U.S.C.A. 
§ 5107, as well as various statutory presumptions, including 
those under 38 U.S.C.A. § 1154(a) pertaining to time, place, 
and circumstances of service, are reserved for veterans and 
their dependents and survivors.  See Laruan v. West, 11 Vet. 
App. 80, 85 (1998).  As such, unless a claimant first 
demonstrates by a preponderance of the evidence that he or 
she is a "veteran," or that the person upon whose military 
service the claim is predicated has "veteran status," the 
laws administered by the Secretary and the resources of the 
VA are not applicable or available.  See 11 Vet. App. at 84-
86. 

A person is not a veteran and is not entitled to VA benefits 
if the person is injured or the person's disability increased 
in severity while he is a member of the National Guard unless 
he was performing recognized active duty for training or 
inactive duty training at the time of the incurrence or 
aggravation.  38 C.F.R. § 3.6; see also Biggins, 1 Vet. 
App. at 477-78, Paulson, 7 Vet. App. at 470.  

The appellant's DD 214 documents that he served on ACDUTRA 
with the Air National Guard between August and December 1969 
while undergoing Basic Training.  The Board notes that the 
appellant has not specified what period or periods of 
ACDUTRA, or INACDUTRA his hearing loss occurred or increased 
in severity, other than to state that hearing loss began in 
1972, which was after his one verified period of ACDUTRA in 
1969.  Additional documentation from the Department of the 
Army and Air Force, National Guard Bureau, reflects that the 
appellant had periods of service on various occasions between 
June 1969 and December 1996.  However, the specific dates of 
each period of service, and the nature of such service, is 
not identified.  

Service medical records show that the appellant was provided 
an audiology examination in August 1972 that indicated the 
presence of a right ear hearing disability, as defined by 
38 C.F.R. § 3.385 (1999).  The examination report indicated 
that the appellant suffered from noise exposure, and that he 
had been in his current job for over two years.  The record 
currently contains no evidence that the appellant served on 
active duty, ACDUTRA or INACDUTRA in either 1972, or at any 
time during the preceding two years.  As the only confirmed 
period of ACDUTRA is from August to December 1969, the August 
1972 audiology examination report does not serve to pinpoint 
the onset of hearing loss at any time during a confirmed 
period of ACDUTRA, or otherwise indicate that hearing loss 
due to acoustic trauma was incurred or aggravated during a 
specific period or periods of ACDUTRA or INACDUTRA.  

Nevertheless, as the Board pointed out earlier, it is not 
deciding the issue at this time whether the appellant 
sustained a hearing loss or that a hearing loss increased in 
severity during a specified period of ACDUTRA or INACDUTRA 
(assuming it was due to acoustic trauma), for this is not the 
claim that the appellant has been pursuing to date.  If he 
wishes to file such a claim, he should do so at the RO.

The Board notes that, both in his various items of 
correspondence, and during both hearings, the veteran has not 
argued that his hearing loss due to noise exposure occurred 
or worsened during a single specific, identifiable period of 
ACDUTRA or INACDUTRA.  Instead, he has consistently argued 
that hearing loss developed over time during most, if not 
all, of his period in the National Guard, due to cumulative 
exposure to noise.  

As noted above, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of a 
preexisting injury or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131 (emphasis added).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(emphasis added).  It is clear, therefore, that where the 
disability has not been incurred in line of duty in active 
service, there is no entitlement to service connection.  Cf. 
Venturella, 10 Vet. App. 340.  

Since a disability must be incurred in line of duty in active 
service, it follows that an appellant must identify the 
specific period or periods of duty in which the disability 
occurred.  Furthermore, the burden of establishing such 
period or periods of duty, and hence establishing standing, 
lies with the appellant.  See generally Aguilar, 2 Vet. 
App. at 23; Laruan, 11 Vet. App. at 84.  In the present case, 
the appellant has not satisfied his burden of establishing, 
by a preponderance of the evidence, that he developed a 
disability from injury incurred or aggravated in line of duty 
during a specified period or periods of ACDUTRA or INACDUTRA.  

Because the appellant does not allege he was disabled by a 
disease or injury incurred in or aggravated during a specific 
period of ACDUTRA or by an injury incurred in or aggravated 
during a specific period of INACDUTRA, he cannot be 
considered to have served on active duty, and thus cannot be 
considered to be a veteran.  Simply stated, merely serving in 
the National Guard does not qualify as active service.  If 
the appellant suffers an injury while a member of the 
National Guard, and while he was employed by the National 
Guard, he is not entitled to service connection unless the 
injury happened while he was on ACDUTRA or INACDUTRA.  
ACDUTRA is established by presenting orders received from the 
federal authority directing the person to serve a particular 
period of training, namely, active duty for training, usually 
two weeks in the summer.  INACTUTRA covers those periods of 
duty generally served one weekend per month and may be shown 
by the appropriate authority at the National Guard unit where 
the records are maintained.  

Because mere service and employment by and as a member of the 
National Guard does not qualify as active service for VA 
benefits, the appellant is not a veteran and  basic 
eligibility for service connection is not been established 
for disability incurred over the 27 year period.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303 (1999).  Since basic 
eligibility for service connection has not been established, 
the claim must fail as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  See also Reyes v. Brown, 7 
Vet. App. 113 (1994) (VA must abide by the chronological 
obligations inherent in its adjudicative process, i.e., 
whether the individual is eligible as a claimant, whether a 
well-grounded claim has been submitted, etc.).  

If the appellant wishes to claim service connection on the 
grounds that hearing loss due to noise exposure occurred or 
was aggravated during a specific, identifiable period of 
ACDUTRA or INACDUTRA, he needs to specify the period and 
provide documentation showing that he was ordered by federal 
authority to ACDUTRA or that he actually served during 
INACDUTRA during the period claimed as would be confirmed by 
his Reserve unit.  As noted above, the burden of establishing 
standing rests with the appellant.  Aguilar, 2 Vet. App. at 
23, Laruan, 11 Vet. App. at 85.

In short, the position of the appellant and his attorney that 
he meets the eligibility requirements for recognition as a 
veteran for VA benefits since he sustained a hearing loss 
solely while a member of the National Guard fails as a matter 
of law.


ORDER

Eligibility for recognition of veteran status for purpose of 
receiving VA disability benefits is not established and the 
appeal is denied.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

